Fourth Court of Appeals
                                San Antonio, Texas
                                    November 26, 2019

                                   No. 04-19-00374-CV

                                     Adam REPOSA,
                                       Appellants

                                             v.

                          Keith HENNEKE and David Escamilla,
                                     Appellees

              From the 425th Judicial District Court, Williamson County, Texas
                               Trial Court No. 18-1071-C425
                         Honorable David Peeples, Judge Presiding


                                      ORDER
       Appellant has filed a motion requesting additional time in which to file his brief.
Appellant’s motion is GRANTED. Appellant’s brief is due on or before January 10, 2020.
Further requests for an extension of time in which to file appellant’s brief will be
disfavored.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court